SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
1284
KA 11-01292
PRESENT: SCUDDER, P.J., CENTRA, VALENTINO, WHALEN, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

MICHAEL R. JACOBS, DEFENDANT-APPELLANT.


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (DAVID M. ABBATOY, JR., OF
COUNSEL), FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA, FOR RESPONDENT.


     Appeal from a resentence of the Ontario County Court (William F.
Kocher, J.), rendered June 1, 2011. Defendant was resentenced upon
his conviction of assault in the first degree and assault in the
second degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.

     Memorandum: In 2001 defendant was convicted following a jury
trial of assault in the first degree (Penal Law § 120.10 [3]), assault
in the second degree (§ 120.05 [1]) and various misdemeanors. With
respect to the two assault counts, defendant was sentenced to
concurrent determinate terms of incarceration of 25 years and 5 years,
respectively. In 2002 the judgment of conviction was affirmed (People
v Jacobs, 298 AD2d 954, lv denied 99 NY2d 559). In 2011 County Court
resentenced defendant on the assault counts by imposing periods of
postrelease supervision (PRS) in addition to the determinate terms of
incarceration originally imposed. Defendant now appeals from the
resentence only with respect to the count of assault in the second
degree. He contends that, because he was resentenced more than five
years after the original sentence was imposed, he had a legitimate
expectation of finality in the sentence that was imposed on his
conviction of that count and, therefore, under the authority of People
v Williams (14 NY3d 198, cert denied ___ US ___, 131 S Ct 125), he
could not be resentenced to a period of PRS on that count. We reject
defendant’s contention.

     Defendant is correct that, when he was resentenced in 2011, he
had been incarcerated for more than the five-year period of his
determinate sentence for assault in the second degree. He was still
in custody, however, as a result of the 25-year sentence for assault
in the first degree. “[A]lthough defendant had served longer than
[five] years at the time resentencing proceedings were commenced, he
                                 -2-                          1284
                                                         KA 11-01292

had neither completed his sentence, as calculated under Penal Law §
70.30 (1) (a), nor been released. Under that statute, the maximum
terms of the determinate sentence[s] . . . merge, and are satisfied by
discharge of the term that has the longest unexpired time to run . . .
Accordingly, the resentencing was lawful in all respects because
defendant is still serving the single merged sentence” (People v
Wilson, 92 AD3d 512, 512-513, lv denied 18 NY3d 999; see People v
Almestica, 97 AD3d 834, 835; People v Brinson, 90 AD3d 670, 671-672,
lv granted 18 NY3d 992; People v Scott, 81 AD3d 988, 988, lv denied 16
NY3d 863; People v Johnson, 79 AD3d 1072, 1072-1073, lv denied 16 NY3d
832; see generally People v Buss, 11 NY3d 553, 557).




Entered:   December 21, 2012                   Frances E. Cafarell
                                               Clerk of the Court